DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24th, 2021 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/640,187 last filed on November 24th, 2021.
Claims 1, 9 and 15 were amended.
Claims 1-20 remain pending and have been examined, directed to call setup timer triggered by network response.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.

With respect to the 35 U.S.C. § 103 rejection, using Huang in view of Baker, and using amended independent claim 1 for example, the applicant’s representative argued that the applied references did not expressly teach and/or suggest of the newly amended claim language, directed towards timer parameters as they are associated with the setup process(es). 
In response, the examiner reviewed the last interview discussions and summary and remain unpersuaded as the latest claim amendments do not appear to overcome the introduced teachings from a new supplemental reference, Yli-Tuomi, as this reference more expressly discloses of various scenarios regarding making transitions to establish emergency calls, along with associated timers and timer parameters, which can be stored within some memory means.   The representative’s arguments directed towards the Baker reference were also not found persuasive, because the examiner had already established in the last response that Baker disclosed about how the UA or originating client connects to the gateways or servers via controllers, such that requests are really originating from the UA (e.g., Baker ¶ [0042]).  The functionality of the SIP Timers that were taught would have been easily implemented within another system such as the primary reference, Huang’s originating MO UE can also establish a call session and implement those timers.  And now, along with Yli-Tuomi’s incorporated teachings as well, Huang’s MO UE can easily initiate a call session and further transition if necessary to make a secondary/trigger/emergency call along with the use of timers.  Lastly, the representative’s arguments about having no reason to implement the timer on the UA 108 
Independent claim 9 with its variation was reviewed and updated as well.  
Independent claim 15 was similarly amended and argued following claim 9 and thus was similarly rejected under the same rationale following claims 1 and 9. 
The remaining dependent claims were not specifically argued at this time.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 5, 6-9, 15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11, 14, and 16-19 of U.S. Patent No. 10,244,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to the same system/device and method with minimal variations.  The core concept remains the same with timers included within setup procedures, which are all standardized following SIP protocol.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0257178 A1 to Huang-Fu et al. (“Huang”) in view of U.S. Patent Publication No. 2012/0309338 A1 to Yli-Tuomi et al. (“Yli-Tuomi”) and further in view of U.S. Patent Publication No. 2009/0245098 A1 to Baker et al. (“Baker”).

As to claim 1, Huang discloses an originating user equipment (UE) comprising:
a processor (e.g., Huang: Figure 2: 212); and
memory storing computer-executable instructions (e.g., Huang: Figure 2: 213)  that, when executed by the processor, cause the originating UE to:
receive user input requesting to establish a communication session (Huang discloses of an overall process wherein a system can receive a user’s request for establishing a connection, such as a SIP INVITE message with SDP including codec information and with respect to steps 341-343, e.g., Huang: ¶¶ [0027-29] and Figure 3);
perform a first setup procedure of multiple setup procedures to setup the communication session, the first setup procedure comprising receiving a response from a node of a telecommunications network (Huang discloses of a sample scenario where a MO UE can initiate a call setup process that can include the first SIP INVITE message and the 180 response back, such as with respect to steps 341-346, e.g., Huang: ¶¶ [0027-29] and Figure 3);

Huang alone does not expressly further disclose of:
store one or more timer parameters including at least one of a trigger event, a termination event, or a fire action (The timer parameter would simply be the length of time associated with the event, such as for example X seconds for a trigger/termination/fire action/event.
Huang discloses of UE-initiated resource reservation timer or a call set up time that starts or occurs in response to a user’s request to establish a call (e.g., Huang: ¶¶ [0025], [0027], and [0032-33]), but does not elaborate on the timer parameters and how those are stored.
Yli-Tuomi more expressly discloses of timers that can be associated with an emergency call, and the values of the timer is stored in memory (e.g., Yli-Tuomi: ¶ [0056]).
Based upon Yli-Tuomi’s teachings, with respect to different scenarios in transitioning between different call establishing sessions involved with emergency calls, it would have been obvious and would have motivated one of ordinary skill in the art, before the effective filing date of the present invention to combine and incorporate Yli-Tuomi’s teachings within Huang’s overall system and teachings.  The resulting combined system would benefit from the stored timer parameter values when an originating UE wants to transition and establish an emergency call for example);
start a timer in response to performance of the first setup procedure and by accessing the one or more timer parameters, the timer being configured to expire after a period of time and, if the timer expires on the UE, to trigger a halt to the multiple setup procedures (Once again, while Huang discloses of various timers, Huang 
Yli-Tuomi also does not expressly disclose of this particular scenario.
Baker more expressly discloses of an similar overall system involving user agents (UAs) that can connect and maintain connections, via gateways and/or servers, using SIP.  Baker describes how a UA may be connected to gateways or servers, through the use of one or more controllers per connection (i.e., 140a-N), such that it provides the UA with SIP control functionalities/capabilities, which also includes the use of SIP timers when establishing those connections.  This further means that outbound SIP messages originate from the UA and inbound messages are destined/addressed to the UA.  In other words, the SIP requests still originate from the UA and travel via any intermediary devices/components like the gateways and/or the servers, which are only passing along the session establishing parameters due to the controllers (e.g., Baker: ¶¶ [0036], [0041-42], [0048], [0058-59], [0062-63], and [0081]).
Baker goes through various scenarios involving different controllers and different configurations, including one scenario wherein in response to a connection attempt using a standard SIP OPTIONS message, there are SIP Timers B or F included (which are standard timers as defined from RFC 3261) wherein if no SIP response is received within a predetermined number of seconds, then all other SIP signaling transactions are cancelled (e.g., Baker: ¶ [0087]).  With this example teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present ;
prior to expiration of the timer, perform a second setup procedure of the multiple setup procedures (Huang discloses of another process to setup bearers as a part of the early resource reservations, in order to shorten the call setup time, (e.g., Huang: ¶¶ [0021], [0027-28], and [0031]).  Setup of the bearers can be interpreted as the second setup procedure for another pathway or resource, before the timers (from Baker’s teachings) expire.  Alternatively, Huang discloses in another embodiment that the setup can be for establishing an emergency call, and again this is before any timers expire, e.g., Huang: ¶ [0025]);
prior to expiration of the timer, stop the timer in response to performance of the second setup procedure (Following the above step(s) and interpretations, in either scenario, once the setup for the bearers are performed, which also means the set up phase is complete, or in the case of the emergency call, the timer would be stopped or set to zero.  
This is further supported and reinforced from Yli-Tuomi’s teachings, as Yli-Tuomi also discloses of an example scenario wherein it is possible stop a current ongoing timer 
This is also further supported and reinforced from Baker’s teachings, as Baker discloses that any response received back would cancel out the Timers B or F (e.g., Baker: ¶ [0087]).  And once again, these timers can be implemented or incorporated within a standard SIP message, originating from a MO UE, like in Huang’s example/scenario, based upon Baker’s teachings with respect to the controllers and endpoints, e.g., Baker: ¶¶ [0041-42], [0048], [0058-59], [0062-63], and [0081]); and 
establish the communication session over the telecommunications network (Following the above step(s) and interpretations, either the communication session is established as the call setup phase is complete with dedicated bearers established or the emergency call is set up and the user commences with voice/video, e.g., Huang: ¶¶ [0025], [0027-28] and [0031] and Baker: ¶ [0087]).
Given Baker’s teachings regarding the timers used within various session establishment scenarios, it would have been obvious and would have motivated one of ordinary skill in the art, before the effective filing date of the present invention to combine and incorporate Baker’s teachings within Huang’s overall system and teachings.  The resulting combined system would benefit from Baker’s detection and re-routing techniques, which can be implemented using various components, while attempting to establish call setup procedures within different scenarios.

claim 2, Huang further discloses the originating UE of claim 1, wherein the response comprises a Session Initiation Protocol (SIP) response (e.g., Huang: ¶¶ [0022] and [0027]).

As to claim 3, Huang further discloses the originating UE of claim 2, wherein the SIP response includes session description protocol (SDP) information (e.g., Huang: ¶¶ [0027-29]).

As to claim 4, Huang further discloses the originating UE of claim 3, wherein the SIP response comprises a SIP 183 response (e.g., Huang: ¶ [0029]).

As to claim 5, Huang further discloses the originating UE of claim 1 wherein:
the first setup procedure comprises receiving the response in the form of a Session Initiation Protocol (SIP) response to setup the communication session with the terminating UE (following claim 1’s steps and interpretations, the first setup procedure is receiving the 183 SDP response back, such as with respect to steps 344-346, e.g., Huang: ¶¶ [0027-29] and Figure 3); and
the performance of the second setup procedure completes a setup of a dedicated evolved packet system (EPS) bearer (Huang discloses that with typical or current system designs, the UE is refrained from requesting for additional evolved packet system (EPS) bearer context for media unless the UE detects the network does not initiate resource allocation for the media.  Huang’s system is directed to improving .

As to claim 6, Huang further discloses the originating UE of claim 1 wherein the memory stores a plurality of values that are selectable to define the period of time associated with the timer, the plurality of values including at least a first value associated with an emergency call, and a second value associated with a non-emergency call (following claim 1’s interpretations, the timer for the initial resource reservation phase can be reduced to zero for emergency calls, which means at the very least, the period of time would be 0 for emergency calls and non-zero for non-emergency calls, e.g., Huang: ¶ [0025]), the computer-executable instructions, when executed by the processor, further causing the originating UE to:
determine that the communication session is a type of communication session comprising at least one of the emergency call or the non-emergency (e.g., Huang: ¶ [0025]); and
select the first value or the second value as a selected value for the period of time based at least in part on the type of communication session (e.g., Huang: ¶ [0025]).

As to claim 7, Huang in view of Yli-Tuomi and Baker further discloses the originating UE of claim 1, the computer-executable instructions, when executed by the processor, further causing the originating UE to send an attachment request to establish a radio link with a radio access network (RAN) that is within communication range of the originating UE, wherein the memory stores a plurality of actions to be taken by the originating UE upon the expiration of the timer, the plurality of actions including a first action associated with a first result of the attachment request, and a second action associated with a second result of the attachment request (While Huang does not fully further discloses of variations to attaching to a radio access network, with respect to the timers, Yli-Tuomi and Baker both more expressly supplements Huang’s teachings as in addition to the teachings of utilizing timers, both also more expressly discloses of connecting  to various legacy RANs, e.g., Yli-Tuomi: ¶¶ [0007], [0037], and [0041] and Figure 1 and Baker: ¶ [0040]).
See the previously stated reasons for combining Yli-Tuomi’s and Baker’s teachings within Huang’s overall system and teachings.

As to claim 8, Huang in view of Yli-Tuomi and Baker further discloses the originating UE of claim 7, wherein the plurality of actions include at least one of reattempting the setup of the communication session using at least one of:
a legacy telecommunications network (e.g., Yli-Tuomi: ¶¶ [0007], [0037], and [0041] and Figure 1 and Baker: ¶ [0040]);
a different type of RAN than a type of the RAN with which the originating UE previously established the radio link; or
a different address of a proxy-call serving control function (P-CSCF) node than an address of a previous P-CSCF node to which the originating UE previously sent requests.
See the previously stated reasons for combining Yli-Tuomi’s and Baker’s teachings within Huang’s overall system and teachings.

As to claim 9, see the similar corresponding rejection of claim 1, except for the last three limitations as Huang in view of Yli-Tuomi and Baker further discloses:
…
store one or more timer parameters including at least one of a trigger event, a termination event, or a fire action (see similar section in claim 1, in which Huang in view of Yli-Tuomi would teach and/or suggest of this feature);
start a timer in response to performance of the first setup procedure and by accessing the one or more timer parameters, the timer being configured to expire after a period of time (similar to claim 1 here, Huang generally discloses of various timers involved, such as a UE-initiated resource reservation timer or a call set up time that starts or occurs in response to a user’s request to establish a call or a first setup procedure (e.g., Huang: ¶¶ [0025], [0027], and [0032-33]) and to stop in response to performance of a second setup procedure of the multiple setup procedures (Here, the timers can be “stopped” if reduced or set to zero, such as in a scenario of in response to the performance of a second setup procedure like for setup of an emergency call, e.g., Huang: ¶ [0025]);
determine that the timer has expired on the UE prior to the performance of the second setup procedure (Similar to claim 1, for this scenario wherein standard timers that were included in the SIP setup message, like SIP TIMER B or F (as taught from Baker’s teachings and now further incorporated within Huang’s MO UE) had started and expired, then that would mean there was no responses received while waiting, and so this “determination” step is simply a positive recitation of this timer expiration process (before any “second” setup procedural steps are even carried out), as acknowledged or determined by the system, or in this case, the gateway and the (MO) UE, because of and/or based upon the associated controller (e.g., Huang: ¶¶ [0027] and [0032-33] and Baker: ¶¶ [0041-42], [0048], [0058-59], [0062-63], [0081], and [0087]).  And see below for the response to this determination step.  Additionally, one has to interpret that the scenario of an “second” setup procedure such as for emergency calls did not happen and the second/alternate setup procedures are only happening in response to the expiration of the timer, such as Timer B or Timer F); and
In response to the expiration of the timer on the UE, halt the multiple setup procedures and reattempt the setup of the communication session with new setup procedures (This is following the previous step where Huang does not expressly further disclose and/or elaborate on the process of halting other multiple setup procedures before attempting to reconnect with new setup procedures, all in response to an expired timer. 
Baker more expressly discloses (similar to what was described in claim 1) of an embodiment scenario wherein in response to when SIP Timers B or F (which are  (e.g., Baker: ¶¶ [0087], [0089], [0093-94] and Figures 3-5 related to finding/establishing an alternate pathway).  And once again, Baker’s teachings with respect to the timers can be understood as logic and/or functionality that originated from an UA, in view of the associated controller (e.g., Baker: ¶¶ [0041-42], [0048], [0058-59], [0062-63], and [0081]), and/or it can be understood to be easily replicated and implemented within Huang’s overall system with the MO UE in Huang’s example. 
See the previously stated reasons for combining Yli-Tuomi’s and Baker’s teachings within Huang’s overall system and teachings.

As to claim 10, see the similar corresponding rejection of claim 2.

As to claim 11, see the similar corresponding rejection of claim 3.

 As to claim 12, see the similar corresponding rejections of preceding claims 9 and 7 as Huang in view of Yli-Tuomi’s and Baker’s teachings would more expressly disclose of the reconnecting attempts to establish a communication session with a legacy RAN. 

claim 13, Huang in view of Yli-Tuomi and Baker further discloses the originating UE of claim 12, wherein:
the radio link comprises a long term evolution (LTE) radio link to establish the communication session over an LTE telecommunications network (Huang discloses of starting communicating over LTE networks, e.g., Huang: ¶¶ [0019-20] and Figure 1); and
the first action comprises reattempting the setup of the communication session by establishing a legacy network radio link to establish the communication session over a legacy telecommunications network (While Huang does not disclose of connecting/re-connecting with a legacy radio link network, Yli-Tuomi and Baker more expressly discloses of the ability to communicate over various legacy networks, e.g., Yli-Tuomi: ¶¶ [0007], [0037], and [0041] and Figure 1 and Baker: ¶ [0040]).
See the previously stated reasons for combining Yli-Tuomi’s and Baker’s teachings within Huang’s overall system and teachings.

As to claim 14, Huang in view of Yli-Tuomi and Baker further discloses the originating UE of claim 12, wherein:
the radio link is established with a first radio access network (RAN) that is within communication range of the originating UE (Huang discloses of an originating UE (or MO UE) establishing communications with a first LTE RAN, e.g., Huang: ¶¶ [0019-20] and [0027]); and
the first action or the second action comprises reattempting the setup of the communication session by attaching to a different type of RAN than a type of the first RAN with which the originating UE previously established the radio link (While Huang does not fully discloses of reconnecting attempts with various different RANs, Yli-Tuomi and Baker more expressly discloses of a reconnection process with establishing a session with a one or more other (legacy) RANs, e.g., Yli-Tuomi: ¶¶ [0007], [0037], and [0041] and Figure 1 and Baker: ¶ [0040]).
See the previously stated reasons for combining Yli-Tuomi’s and Baker’s teachings within Huang’s overall system and teachings.

As to claim 15, see the similar corresponding rejection of claim 9.

As to claim 16, see the similar corresponding rejection of claim 2.

As to claim 17, see the similar corresponding rejection of claim 3.

As to claims 18-20, see the similar corresponding rejections of claims 12-14 respectively.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455